Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Aunque concurro con la mayoría del Tribunal en cuanto *693al resultado concreto que ésta anuncia en su opinión, no estoy de acuerdo con los pronunciamientos de la mayoría, algunos confusos y ambivalentes, relativos a la cuestión de si procede la acumulación de la cuota viudal con el tercio de libre disposición que el causante dejó a la cónyuge supérstite. Dichos pronunciamientos no sólo no están ba-sados en un análisis cabal de las normas y los conceptos jurídicos aplicables, sino que, además, contravienen prin-cipios fundamentales del derecho sucesorio. En particular, me preocupa que los referidos pronunciamientos que estimo erróneos puedan luego aplicarse aún en casos de circuns-tancias muy distintas a las del de autos, y así dar lugar a resultados injustos contra un cónyuge supérstite. Veamos.
l — l
En su esencia, el caso de autos gira en torno a la cues-tión de cuál fue la voluntad del testador respecto al alcance de lo que éste dispuso a favor de su esposa en su testa-mento ológrafo. Es decir, lo que debemos determinar prin-cipalmente es si el testador tuvo la intención de legarle a su viuda el tercio del caudal hereditario de libre disposi-ción, además de la cuota usufructuaria que le corresponde por ley.
El tribunal de instancia, luego de un examen minucioso del testamento, concluyó correctamente que el testador tuvo la intención de que se acumulase el legado aludido con la cuota viudal. Se basó en el hecho innegable de que el testamento, sobre todo en sus varias enmiendas en distin-tos años, refleja claramente la voluntad del testador de fa-vorecer a la viuda hasta el máximo permitido por ley.
La mayoría del Tribunal entiende, por el contrario, que el testador no hizo indicación específica alguna en su oló-grafo de que su intención fuese que se acumulara el legado con la cuota viudal. Por ello, deja sin efecto la conclusión del foro a quo sobre el particular y le devuelve el caso para *694que reciba prueba extrínseca sobre la voluntad del testador. Dictamina así porque dicha mayoría entiende que del testamento en este caso no “se desprende una intención expresa del causante de gravar los bienes de sus herederos legítimos con el monto del usufructo viudal”. (Enfasis en el original.) Opinión del Tribunal, pág. 685.
A. La norma de interpretación integral del testamento
La referida determinación de la mayoría, de que del tes-tamento no surge que el causante haya querido acumular su legado a la viuda con la cuota usufructuaria dispuesta por ley, con base a la cual la mayoría deja sin efecto la conclusión afirmativa sobre el particular del tribunal de instancia, descansa escuetamente en el hecho de que el testador no dispuso expresamente en el ológrafo su inten-ción de que se acumulasen los dos (2) beneficios heredita-rios en cuestión. Tal determinación de la mayoría tiene va-rios defectos, que la hacen seriamente cuestionable. El primero es que es contraria al conocido y esencial principio normativo de que la voluntad testamentaria del causante puede manifestarse tácitamente. Colmenero v. Fernández, 63 D.P.R. 919, 922 (1944). Si jurídicamente se acepta que la voluntad del testador puede ser implícita, sencillamente no puede considerarse que tal voluntad no existe sólo por-que no se manifestó explícitamente. El derecho sucesorio reconoce que la voluntad del testador se descubre no sólo de lo declarado específicamente en el testamento, sino tam-bién de lo que razonablemente se entiende incluido en lo allí declarado. La mayoría contraviene tal norma al hacer su determinación sólo a base de lo dicho específicamente.
La mayoría no sólo menoscaba el principio de que la voluntad del causante puede expresarse tácitamente en su testamento, sino que, además, incurre aquí en el error de razonamiento, conocido como begging the question. Cuando la cuestión a decidirse es cuál fue la voluntad real del tes-tador sobre un asunto, es falaz concluir que como no hay voluntad expresa del testador sobre el particular, ello sig-*695niñea que éste no expresó su voluntad. Tal determinación no tiene sentido lógico porque de antemano precluye preci-samente lo que se pretende indagar. En otras palabras, de la mera ausencia de una disposición testamentaria expresa sobre el asunto de la acumulación de los dos beneficios en cuestión, nada definitivo puede concluirse aquí respecto a la voluntad del testador sobre el particular. Como bien se señala en la doctrina, el imperioso proceso de descubrir la voluntad real y querida del testador es uno amplio y abar-cador, que no puede ceñirse sólo a lo expresamente especi-ficado en el testamento. Vélez Torres, en su obra Derecho de Sucesiones, 1992, pág. 145, indica lo siguiente respecto al proceso de interpretar las cláusulas testamentarias:
... [L]a interpretación de los testamentos consiste en una ope-ración intelectual cuya finalidad es la indagación de la volun-tad del testador, aclarando y determinando el sentido efectivo de sus expresiones, y si es preciso, llenado las lagunas de sus declaraciones. (Enfasis suplido.)
Puig Brutau expresa el mismo concepto normativo de esta manera:
... [L]a regla general de que ha de estarse al sentido literal de las palabras exige ante todo no limitarse al tenor literal de lo dispuesto por el testador, sino que es preciso examinar la úl-tima voluntad en su conjunto, como declaración de un testador determinado, para saber si puede ser suficiente tener en cuenta el sentido literal de las palabras que haya usado. Como declaró la sentencia de 4 de mayo de 1966 (Aranzadi, núm. 2.290), el conocimiento de lo que el testador realmente dispuso no puede resultar de un somero examen de la literalidad de las cláusulas testamentarias. (Enfasis en el original.) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1977, T. V, Vol. II, pág. 246.
A tenor con lo antes señalado, para indagar la voluntad real del testador es menester examinar el testamento como un todo, a la luz de lo que se conozca del testador. Ha de examinarse los posibles significados de las palabras usadas por éste en su testamento, para dar a esas palabras “ ‘el *696sentido que sea más conforme a la situación, ideas y hábi-tos del testador’ Torres Ginés v. E.L.A., 118 D.P.R. 436, 449 (1987). También ha de hacerse un examen contextual del testamento; es decir, comparando e hilvanando unas cláusulas del documento con otras, descartando así la in-terpretación aislada de las palabras o frases usadas por el testador. íd., pág. 448. Esta interpretación integral del tes-tamento, nos señala Puig Brutau, es especialmente perti-nente en casos como el de autos, en el cual lo que existe es un testamento ológrafo, otorgado sin la intervención de un notario, por lo que el riesgo de que el testador no haya manifestado su voluntad completamente o con toda clari-dad es mayor que en otros casos. Puig Brutau, op. cit., pág. 249.
Tal interpretación integral del testamento es la que la mayoría del Tribunal erróneamente no hace en este caso, pero fue la que el foro a quo correctamente realizó.
B. La interpretación integral del testamento en el caso de autos
Para comprender bien por qué es que la interpretación del testamento que hizo el tribunal de instancia es co-rrecta, es menester precisar exactamente cuál es la contro-versia ante nos.
En un caso como el de autos, la cuestión de si procede o no que se acumule el legado del tercio de libre disposición con la cuota viudal alude realmente a una interrogante más básica, que es la siguiente: ¿De qué parte del caudal debe sacarse la cuota viudal en cuestión? ¿Debe sacarse de la tercera parte del caudal destinado a la mejora de los descendientes, como expresamente dispone el Código Civil en su Art. 762 (31 L.P.R.A. sec. 2412)? o ¿debe sacarse del propio legado del tercio de libre disposición que le hizo el testador a la viuda, ello en virtud del Art. 743 (31 L.P.R.A. *697sec. 2369) de dicho código, que contempla que las legítimas pueden pagarse “por cualquier título”?(1)
Es decir, en nuestro ordenamiento jurídico la viuda se designa como “heredera forzosa” y su cuota es una legítima fijada por ley, que el testador no puede negar, condicionar, limitar o preterir de modo alguno. Arts. 736 y 742 del Código Civil, 31 L.P.R.A. secs. 2362 y 2368. Véanse: González de Salas v. Vda. de González, 99 D.P.R. 577 (1971); Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967); Díaz Lamoutte v. Luciano, 85 D.P.R. 834 (1962); Luce & Co. v. Cianchini, 76 D.P.R. 165 (1954). Ahora bien, aunque el tes-tador no puede disponer de la cuota viudal, nada impide que éste pueda instituir al cónyuge supérstite en una por-ción mayor del caudal hereditario que la que le asigna la ley. Vda. de Sambolín v. Registrador, supra; Luce & Co. v. Cianchini, supra. Cuando ello ocurre, como sucedió en el caso de autos, surge el problema de precisar si la cuota viudal, que es impreterible, debe sacarse del tercio de me-joras, como de ordinario lo manda la ley, en cuyo caso dicha cuota se añade al legado que también le hizo el testador al cónyuge supérstite (se acumulan) o, en cambio, si la cuota viudal debe considerarse como “pagada” mediante el le-gado aludido, si éste es mayor que la cuota viudal, en cuyo caso no se acumulan ambos beneficios y el legado en cues-tión en efecto sólo consiste en lo que el mismo exceda al monto de la cuota viudal.
Para determinar cuál de estas dos alternativas, sobre el pago de la impreterible cuota viudal, fue la querida por el testador, ausente una declaración expresa de éste sobre el particular, es menester interpretar a fondo el testamento en busca de la voluntad tácita del causante, como lo hizo el *698tribunal de instancia y como, erróneamente, se niega a ha-cer la mayoría aquí.
En este caso, el testador evidentemente tenía, al menos, conocimientos elementales sobre el derecho sucesorio. La mayoría, incluso, cree que éste tenía un “conocimiento am-plio” de ese derecho. Por ello, seguramente sabía que su esposa tenía por ley un derecho impreterible a una legí-tima viudal. Conocía también que tenía derecho a disponer libremente de un tercio de su caudal, como lo hizo, y que podía instituir a algunos de sus descendientes en otro ter-cio de su caudal, como mejora, como lo hizo él, al destinar ese tercio expresamente a sus nietos. Por lo anterior, segu-ramente sabía, además, que el Código Civil claramente dispone que cuando hay descendientes la cuota viudal debe sacarse de la tercera parte de los bienes que la ley permite al testador destinar a la mejora de éstos, la cual queda así gravada. En vista de ello, al indicar expresamente el tes-tador, en dos enmiendas distintas al testamento, que le de-jaba a su esposa el “total” del tercio libre, y “la cantidad máxima de libre disposición”, ello era indudablemente equivalente a decir sin reducción alguna. O sea, que evi-dentemente no sólo quería dejarle a su esposa más benefi-cios que los de la cuota usufructuaria, sino que, además, el tercio que le dejaba era completo, sin que pudiera imputár-sele a éste el pago de la legítima viudal. En vista, pues, de tales expresiones en el testamento, parece inevitable con-cluir, como lo hizo el tribunal de instancia, que la voluntad real y querida del testador fue que se acumulasen los dos beneficios en cuestión, y que la cuota viudal se pagase, tal como dispone el Código Civil, del tercio de mejora. El foro de instancia, pues, interpretó correctamente la voluntad del testador.
Esta certera interpretación del testamento en cuestión se apoya, además, en lo expuesto en la doctrina civilista. De hecho, el propio Vallet de Goytisolo, en cuya opinión des-cansa la mayoría en este caso, y en cuya opinión descansó *699este Tribunal tanto en Calimano Díaz v. Rovira Calimano, 113 D.P.R. 702 (1983), como en Fernández Franco v. Castro Cardoso, 119 D.P.R. 154 (1987), siempre ha sostenido que parece evidente la voluntad del testador de acumular am-bos beneficios “cuando el testador lega concretamente en propiedad o en usufructo toda la parte de libre disposición a su esposa, sin aludir a la cuota legal”, que es lo que ocu-rrió en este caso. J. Vallet de Goytisolo, Atribución, concre-ción del contenido y extinción de las legítimas, 25 (Núm. 1) An. Der. Civ. 3, 102-103 (1972).
Por todo lo anterior, este Tribunal ha debido confirmar la conclusión del foro de instancia de que en este caso pro-cedía la acumulación del legado y la cuota viudal. Es cla-ramente errónea la decisión de la mayoría de no hacerlo.
II
Como ya se ha señalado, la mayoría en este caso no realiza la interpretación cabal del testamento en cuestión que en Derecho procede, por aferrarse a la errada idea de que la acumulación del legado con la cuota viudal sólo puede hacerse si el testador ha dispuesto expresamente tal acumulación. Como en el testamento en cuestión no existía una cláusula expresa a tales fines, la mayoría ni siquiera intenta hacer una interpretación integral del mismo, para indagar de ese modo la voluntad real del testador y ver si la voluntad se manifestó tácitamente. La mayoría sencilla-mente no hace una interpretación del testamento.
No obstante lo anterior, la mayoría finalmente ordena que se devuelva el caso a instancia para que reciba prueba extrínseca al testamento sobre la voluntad del testador en cuanto al asunto en cuestión. Es decir, sin haber “agotado la posibilidad de resolver-la cuestión interpretando la vo-luntad explícita o implícita del causante” —como requiere la doctrina civilista y según lo pautamos en Calimano Díaz v. Rovira Calimano, supra, pág. 707, y en Fernández *700Franco v. Castro Cardoso, supra, pág. 162— la mayoría contradictoriamente ordena al foro a quo a recibir prueba extratestamentaria para adjudicar la cuestión medular de este caso, cuestión que ella misma rehusó esclarecer por medio de una interpretación integral del testamento.
Para entender esta inusitada orden de la mayoría es necesario explicar que en este caso aparentemente existía prueba extrínseca al testamento con arreglo a la cual se podía aclarar la cuestión de la intención del testador, pero el tribunal de instancia no la recibió. La mayoría del Tribunal omite señalar este dato crucial en su opinión.(2) El 7 de abril de 1992, en su contestación a la orden del tribunal de instancia de 17 de marzo de 1992, requiriéndole a las partes que sometiesen por escrito los fundamentos jurídi-cos de sus respectivas posiciones, la viuda recurrida hizo constar en su escrito que se proponía ofrecer prueba extrín-seca al testamento para demostrar cuál era la intención del testador sobre el asunto en cuestión. Igualmente, en su alegato ante nos, el albacea, nombrado precisamente por el testador, aduce que tal prueba extrínseca al testamento existe. No obstante lo anterior, el foro de instancia, correc-tamente, no recibió la prueba aludida. Entendió dicho foro que la voluntad del testador a favor de la acumulación sur-gía claramente del propio testamento, por lo que “no [era] menester traer prueba extrínseca para determinar [su] in-tención ...” Sentencia de instancia, pág. 3. A esta prueba es que se refiere la mayoría del Tribunal en su súbita orden de devolver el caso a instancia para que la reciba.
Concurro con el curso de acción ordenado por la mayoría sólo porque es el menor de dos males. Es decir, frente a la postura medular de la mayoría de no indagar la intención tácita del testador por entender que sólo es efectivo lo es-pecificado expresamente en el testamento, que en Derecho constituye un abandono de la responsabilidad judicial de *701descubrir la voluntad real y querida del testador, es mejor investigar esa voluntad supletoriamente, mediante prueba extrínseca, que no investigarla de modo alguno, que era lo que la mayoría se inclinaba a hacer inicialmente.(3) Como hemos indicado ya, lo correcto hubiese sido realizar una interpretación integral del testamento. Como la mayoría ha rehusado hacerlo, es al menos un paliativo de su error el que se ordene que se reciba prueba extrínseca sobre el asunto en cuestión. Se abre así alguna oportunidad de des-cubrir la voluntad real del testador. Se evita igualmente la revocación definitiva del dictamen de instancia, lo cual hu-biese sido un craso error. Por ello, le propuse a la mayoría que si no iba a interpretar el testamento en este caso, al menos debía ordenar que se recibiese la prueba extrínseca que sobre el asunto se había ofrecido en instancia. La ma-yoría acogió mi recomendación y la incorporó como el man-dato esencial del Tribunal en este caso. Debo, pues, concu-rrir con esta parte de la decisión mayoritaria.(4) Sin embargo, debe quedar claro que este proceder de la mayo-ría, a la luz de su postura medular sobre la cuestión de la acumulación del legado con la cuota viudal, apareja ambi-valencias y confusiones conceptuales que no deben pasar desapercibidas.
En primer lugar, y según se ha intimado ya, de ordina-*702rio el uso de la prueba extratestamentaria procede sólo cuando aún quedan dudas sobre la voluntad del testador después de haber agotado la posibilidad de resolverlas me-diante la interpretación integral del testamento. Se trata de un medio supletorio de prueba que procede propiamente cuando no se ha podido descubrir la intención tácita del testador mediante un análisis cabal de su testamento. Así lo reconocimos expresamente en Torres Ginés v. E.L.A., supra, pág. 450, cuando señalamos que “una vez agotada sin éxito la etapa de interpretación, en sí, de la disposición mortis causa por medios intrínsecost,] es permisible acudir a prueba extrínseca”. (Enfasis en el original.) En este caso la mayoría ordena recibir prueba extratestamentaria, a pe-sar de que no cumplió con el requisito jurídico para ello de agotar antes el medio de la interpretación integral del pro-pio testamento.
En segundo lugar, dicha orden se justifica erróneamente por la mayoría. La razón que ésta da para que se reciba la prueba extrínseca carece de fundamento. Es un claro dis-late resolver, como lo hace la mayoría en este caso, que ordena que se reciba prueba extrínseca al testimonio por-que “debemos tomar en cuenta que la intención del testa-dor puede manifestarse tácitamente”. No cabe duda de que ello hay que tomarlo en cuenta, pero es, como ya se ha señalado, para ahondar én la interpretación del testa-mento en sí, no para ordenar recibir prueba extra-testamentaria. En otras palabras, es confuso justificar el recurrir a prueba extrínseca, sobre la base de que hay que tomar en cuenta la intención tácita del testador, cuando tal intención no se ha indagado en el propio testamento. La referida prueba procede sólo para resolver las dudas que puedan haber sobre lo dispuesto en el testamento, luego de haberlo interpretado de modo integral, en busca precisa-mente de la intención tácita del testador. Si aun así no se logra descubrir la voluntad real del testador, si no parece haber una voluntad tácita contenida en la literalidad de *703las cláusulas testamentarias, entonces es que está justifi-cado de ordinario recurrir a prueba extrínseca al testa-mento para de ese último modo tratar de precisar su inten-ción cabal. Como señala Puig Brutau, citando a García Amigó, la prueba extrínseca consiste, en esencia, de otras expresiones del testador que manifiesten su voluntad sobre el asunto en cuestión, tales como cartas, diarios, testamen-tos anteriores u otras que sean pertinentes. Puig Brutau, op. cit, pág. 256. La mayoría enreda una cosa con otra al decir que se debe admitir la prueba sobre esas otras expre-siones del causante para descubrir lo tácito en su testa-mento.
Finalmente, es menester destacar el carácter contradic-torio del referido dictamen mayoritario. Por un lado se in-siste en que, respecto a la cuestión que nos concierne, sólo tiene eficacia la manifestación expresa en el testamento de la intención del causante de que se acumulase el legado a la viuda con su cuota usufructuaria; por otro lado, también se resuelve que debe determinarse por prueba extrínseca cuál era la intención tácita del testador en cuanto a dicha acumulación. Se trata de dos posturas que son realmente incompatibles: si sólo cuenta lo dispuesto expresamente en el testamento, ¿para qué se va a recibir prueba extratesta-mentaria? Aim así, la mayoría sostiene ambas posturas a la vez de manera enmarañada, contradictoria y ambi-valente.
hH hH hH
La mayoría de este Tribunal fundamenta su dictamen medular sobre la acumulación de los beneficios heredita-rios en cuestión en nuestras decisiones anteriores en Calimano Díaz v. Rovira Calimano, supra, y en Fernández Franco v. Castro Cardoso, supra. Este proceder es real-mente de dudosa validez. El caso ante nos presenta la oportunidad de formular la norma correcta. Veamos.
*704En Vda. de Sambolín v. Registrador, supra, cuando por primera vez nos expresamos sobre el asunto que nos con-cierne aquí, la controversia que encaraba este Tribunal era si podía acumularse la cuota viudal, con el legado que le había hecho el testador a su esposa de la mitad del caudal, sin gravar con la referida cuota usufructuaria el otro le-gado del resto del caudal que el testador había dejado a sus sobrinos. Para fundamentar la opinión emitida, este Tribunal descansó esencialmente en lo resuelto por el Tribunal Supremo de España en dos sentencias distintas, una de 3 de junio de 1947y otra de 21 de febrero de 1900. Señalamos entonces, correctamente, que el Tribunal Supremo español en estos casos había resuelto que “cuando la voluntad del testador no se haya manifestado claramente en sentido opuesto, el Art. 815[, Art. 743 nuestro,] no impide que se acumule con la herencia forzosa lo voluntariamente dejado ...”. Íd., pág. 329.
Nótese cuál es la norma precisa del Tribunal Supremo de España bajo la cual este Tribunal amparó su dictamen en Vda. de Sambolín v. Registrador, supra: que si el testa-dor no expresó claramente que no se acumulase la cuota viudal (herencia forzosa) con el legado voluntario, entonces la cuota y el legado se acumulan. Es decir, la norma juris-prudencial española, citada en Vda. de Sambolín v. Registrador, supra, como fuente de autoridad, es que la acumu-lación siempre procede, a menos que el testador hubiese expresado claramente que no deseaba tal acumulación. De modo que si el testador nada dice sobre el particular, la cuota y el legado se acumulan. La acumulación es la regla, a menos que el testador claramente disponga lo contrario. Esa es, sin duda, la postura normativa en la jurispruden-cia española. Véase L. Diez-Picazo y Ponce De León, Estudios sobre la Jurisprudencia Civil, 2da ed., Madrid, Ed. Tecnos, 1976, Vol. III, págs. 289-292. Sin embargo, este Foro, aunque inicialmente adoptó expresamente la norma española, la ha reformulado luego a modo inverso. En vez *705de afirmar que la acumulación es lo usual —a menos que el testador claramente haya hecho una excepción, que es la norma del Tribunal Supremo español— en nuestros prece-dentes recientes se ha expresado que la acumulación pro-cede si esa fue la intención del testador. Lo que para el Tribunal Supremo de España es una excepción a la acumu-lación, en nuestras opiniones se convierte en una condición para la acumulación.
¿Porqué ha ocurrido esta inusitada inversión de la norma del Tribunal Supremo español que pretendimos adoptar en el citado caso matriz Vda. de Sambolín v. Re-gistrador, supra? La explicación se encuentra en un seña-lamiento hecho tanto en Calimano Díaz v. Rovira Calimano, supra, como en Fernández Franco v. Castro Cardoso, supra. En esas dos decisiones, sorprendente-mente, justificamos la norma en cuestión, no a base de las sentencias del Tribunal Supremo español, que eran la fuente originaria, sino a base del nuevo criterio sobre el particular del comentarista Vallet de Goytisolo. Éste había sostenido inicialmente, en 1948, que la cuota usufructua-ria debía acumularse con el legado testamentario de la viuda, a menos que el testador lo hubiese prohibido. Pero luego cambió su posición al indicar que creía entonces que la correcta era la opinión, en sentido inverso, del notario Manuel de la Cámara Alvarez. El cambio de postura de Vallet ocurrió en 1972 y las dos aludidas decisiones nues-tras se emitieron en 1983 y 1987, respectivamente.
Nótese, sin embargo, que en dichas dos decisiones no hubo referencia alguna a las dos sentencias del Tribunal Supremo español que habían sido la fuente de autoridad en Vda. de Sambolín v. Registrador, supra, y que conti-núan vigentes. Por otro lado, es menester señalar también que el criterio de De la Cámara Alvarez, sobre el cual se basó Vallet para cambiar su postura inicial, a su vez ha variado. Recientemente, en 1990, De la Cámara Alvarez rectificó su determinante criterio sobre la naturaleza de la *706cuota viudal usufructuaria como una delación ex lege. De La Cámara Álvarez, Compendio de Derecho Sucesorio, Madrid, 1990, págs. 177-180. Ello significa qué ahora De la Cámara Álvarez admite que es correcta la opinión inicial de Vallet, y no su segunda opinión, en la cual basamos las nuestras en Calimano Díaz v. Rovira Calimano, supra, y en Fernández Franco v. Castro Cardoso, supra. Si este Tribunal descansó total y mecánicamente en la autoridad de un comentarista para formular su criterio y éste cambia su postura, nos toca cambiar la nuestra. Eso fue precisamente lo que hicimos en los dos casos aludidos, y lo que debemos volver hacer ahora.
Finalmente, debe tenerse en cuenta que muy respeta-bles comentaristas españoles han coincidido con la postura del Tribunal Supremo de España y han considerado que el cónyuge supérstite favorecido con un legado por el cónyuge que falleció tiene derecho, además, a la cuota viudal, salvo que el testador hubiese dispuesto lo contrario. Tal es el caso de eminentes juristas como Sánchez Román (véase su Estudio de Derecho Civil, 2da ed., T. IV, pág. 830); Amadeo de Fuenmayor (Acumulación en favor del cónyuge viudo dé un legado y de su cuota legitimaria, 179 Rev. Gen. Leg. Jur. 42-90 (1946)); Charrin (Legado en propiedad del tercio de libre disposición: ¿Tiene derecho también a la adjudicación de la cuota legal en usufructo?, 122 Boletín Rev. Gen. Leg. Jur. 20 (1904)), y M. Peña Bemaldo de Quirós (La naturaleza de la legítima, 38 (Núm. 4) An. Der. Civ. 849, 906—907 (1985)).
Manresa también ha sostenido la norma jurisprudencial española. En su obra Comentarios al Código Civil Español indica que
[l]a colación se funda en la presunta voluntad del causante, de que sus herederos forzosos sean igualados en su sucesión. Mas si el testador deja especialmente un legado a uno de sus here-deros, es evidente que no quiere que ese legado se agregue o colacione al fondo partido por igual, sino que distingue al lega-tario .... Manresa, op. cit., 1955, T. VII, pág. 638.
*707Luego pasa a dar un ejemplo de lo anterior y cita con evidente aprobación la Sentencia del Tribunal Supremo de España de 21 de febrero de 1900 e indica que “pueden per-fectamente coexistir la voluntad del testador con el pre-cepto de ley” y que la viuda puede recibir “además del ter-cio de los bienes dejados en testamento, otro tercio en usufructo por su legítima”, salvo que el testador, de ma-nera “casi inconcebible”, haya ordenado lo contrario.
Don José Puig Brutau, por su parte, en su obra Funda-mentos de Derecho Civil, decía lo siguiente:
... Por supuesto que, como en toda esta materia, ha de aten-derse ante todo a la voluntad del testador. En su defecto, dada la índole de la legítima del cónyuge, es lo más admisible esti-mar que el legado ha sido ordenado al margen del derecho le-gitimario del cónyuge viudo y procederá, por tanto, acumular la cuota legal y el legado. (Énfasis suplido y escolio omitido.) Puig Brutau, op. cit., 1964, T. V, Vol. III, págs. 157-158.
En cambio, en la tercera edición revisada y puesta al día de su obra (1983), bajo la influencia de De la Cámara Ál-varez y de Vallet de Goytisolo, indica en cuanto al legado a favor del cónyuge:
... Por supuesto que, como en toda esta materia, ha de aten-derse ante todo a la voluntad del testador. En su defecto, parece lo más seguro seguir en este caso el mismo criterio que ha sido mantenido'tratándose de los demás legitimarios. (Énfasis suplido.) Puig Brutau, op. cit., 1983, T. V, Vol. III, pág. 132.
El criterio aludido, respecto a los demás legitimarios, es a los efectos de que si los legitimarios no han sido institui-dos herederos, y el testador no ha manifestado una regla de imputación, entonces debía estimarse que el legado es imputable a la legítima; pero que si ha dispuesto un legado a favor de alguno de los legitimarios, cuando todos ellos han sido instituidos herederos, entonces “parece indudable que [el legado] no se recibirá a cuenta de lo que todos los herederos tienen en común, sino como algo suplementario ... excepto cuando el testador ha ordenado lo contrario ...”. *708Puig Brutau, op. cit, 1983, pág. 131. Es de suponerse que, en Arista del cambio de postura de De la Cámara Alvarez, prevalece la opinión original de Puig Brutau.
A la luz de la postura del Tribunal Supremo de España, en vista también del referido historial de la norma en cues-tión, y considerando además los criterios de los eminentes comentaristas citados, procedería que este Tribunal recti-fique lo expresado en los citados casos Calimano Díaz v. Rovira Calimano y Fernández Franco v. Castro Cardoso, para volver a la formulación original de la norma, que es la correcta, según se identificó en Vda. de Sambolín v. Regis-trador, supra.
Esta conclusión se apoya, además, en una consideración de las disposiciones pertinentes del Código Civil y de los propósitos de las figuras jurídicas concernidas.
Para iniciar esta otra parte del análisis conviene pre-guntarse: ¿Cuál es el interés cuya protección se persigue? ¿Qué es lo que hay en el fondo de este esotérico asunto? ¿Por qué es que ha surgido entre algunos comentaristas esta problemática sobre la cuota viudal cuando coincide con un legado para el cónyuge supérstite?
Para precisar estas interrogantes, nótese que si un tes-tador que tiene hijos lega escuetamente el tercio de libre a un extraño, los hijos sólo pueden recibir como máximo los otros dos tercios de la herencia, gravada su parte de la herencia en lo correspondiente por la cuota viudal. Si un extraño puede recibir tal legado sin mayores complicacio-nes ¿por qué no el cónyuge \iudo? ¿Por qué en el caso de cónyuge supérstite hay que encarar la problemática que nos concierne aquí y en el caso del extraño no? ¿Tiene el cónyuge Añudo alguna inferioridad jurídica que le impide recibir sin complicaciones lo que un extraño puede obtener de tal modo? ¿Dispone el Código Civil alguna inferioridad tal?
Lo que hay en el fondo de esta cuestión, que el propio Vallet de Goytisolo, supra, pág. 33, ha dicho que “parece *709completamente bizantina”, es un problema respecto al cual el Código Civil carece de normas expresas: cómo deben im-putarse los legados hechos a favor de legitimarios. Como se sabe, el pago de la legítima puede hacerse “por cualquier título”. Art. 743 del Código Civil, supra. Por ello, cuando al legitimario se le hace un legado, surge el problema de si se le hizo süplementariamente o si se hizo en pago de la legítima. Cuando el legitimario ha recibido donaciones, también surge un problema parecido. Pero en este caso el problema es más sencillo, ya que el Código Civil tiene al-gunas disposiciones que atienden la cuestión de donacio-nes otorgadas a favor de legitimarios. El citado código, sin embargo, no tiene reglas para el caso de los legados a éstos. Véase Puig Brutau, op. cit, 1983, págs. 130-133. Por ello, un comentarista de Puerto Rico ha afirmado que “[l]a atri-bución de la legítima en forma de legado plantea siempre un problema de interpretación testamentaria ...”. (Énfasis suplido.) E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. II, pág. 417.
Para resolver ese problema, tanto Vallet como Puig Bru-tau, y en general toda la doctrina, sostienen el criterio de que debe indagarse esmeradamente primero cuál fue la vo-luntad real y querida del testador que hizo el legado. En su defecto —y sólo cuando tal indagación se ha agotado sin poder resolver el problema— los comentaristas proponen reglas supletorias basadas en sus particulares concepcio-nes sobre la naturaleza de las legítimas. La referencia a las hipótesis o teorías jurídicas sobre esta institución, sin embargo, a veces sólo sirve para complicar aún más la cues-tión, ya que los comentaristas no coinciden en sus respec-tivas concepciones sobre la misma, por lo que terminan formulando criterios dispares sobre cómo resolver el pro-blema aludido. En particular, en la doctrina ha existido muchísima discusión sobre la naturaleza jurídica de la cuota viudal y, por lo tanto, sobre la cuestión de si el legado al cónyuge viudo es en pago de su legítima. Vélez Torres, *710op. cit., págs. 239-240. Ello se debe mayormente al hecho de que la legítima viudal es de cuño relativamente reciente. F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, Vol. VI, pág. 479. Como se sabe, la institución de la legítima de descen-dientes y ascendientes estaba perfilada ya en la obra de Justiniano. Llega al Código Civil desde el viejo Derecho romano por conducto de las Partidas. En cambio, no es hasta 1888 que se reconoce una modalidad de la cuota viu-dal en la legislación general española, y en 1958 cuando finalmente se subsanan en el Código Civil español los grandes defectos que tenía la referida institución del dere-cho legitimario del cónyuge viudo. Puig Peña, op. cit., págs. 480-481.
El origen bastante moderno del referido derecho viudal provoca que la cuestión de los derechos del cónyuge viudo haya sido una de las más debatidas en la doctrina. Puig Peña, op. cit, pág. 479. Algunos, como Puig Peña, recor-dando “cómo el cónyuge viudo veía aumentado su dolor por la muerte de su consorte, por el abandono económico, en-trando en la pobreza ... mientras los demás parientes del difunto disfrutaban alegremente del patrimonio”, han de-clarado que “[l]a legítima del cónyuge viudo, pues, es una institución que no sólo responde a la más estricta justicia, sino al más puro pensamiento de equidad ...”. Puig Peña, op. cit., pág. 481. Este Tribunal, al interpretar lo relativo a los derechos sucesorales del cónyuge viudo, debe honrar esta ilustrada concepción de comentaristas como Puig Peña y descartar interpretaciones que tienden a menosca-bar la cuota viudal.
La afirmación de que sí procede la acumulación de la cuota viudal con el legado dispuesto a su favor, ausente una prohibición clara en sentido contrario del testador, ha sido la clara respuesta del más alto Foro judicial español a lo que en la doctrina ha sido un espinoso dilema, objeto de vaivenes conceptuales, según se ha explicado antes. Vallet, *711al comentar la postura del Tribunal Supremo español, ad-mite que en sus dos sentencias en cuestión “transpira” la preocupación de ese tribunal “de que su fallo fuera justo”. Indica, además, que en ambos el resultado dimanaba “de la fiel interpretación de la voluntad del testador”. Vallet de Goytisolo, supra, págs. 103-104.
Parecería, pues, en resumen, que este Tribunal debe se-guir no sólo la pauta más correcta, sino también la más justiciera, que es la del Alto Foro español. Conforme a ella debemos rectificar los pronunciamientos de Calimano Díaz v. Rovira Calimano y Fernández Franco v. Castro Cardoso, para formularlos precisamente como lo hizo el Tribunal Supremo de España, como los identificamos en Vda. de Sambolín v. Registrador, supra, inicialmente, y como el propio Vallet de Goytisolo los expresaría hoy. De ese modo correspondería, en primer lugar, indagar a fondo, con arre-glo a una interpretación integral del testamento y luego de la prueba extrínseca disponible, cual fue la voluntad real y querida del testador. Ello conforme lo discutido sobre el particular en las partes I y II de esta opinión. Si agotado ese camino no surgiese una clara intención en contrario, procedería entonces la acumulación de los beneficios aludidos. La mayoría lamentablemente no sigue este curso de acción, que es a todas luces el acertado. Prefiere invocar mecánicamente, sin análisis cabal, o buen juicio jurídico, las expresiones en Calimano Díaz v. Rovira Calimano y Fernández Franco v. Castro Cardoso, que tenían su razón de ser cuando se emitieron, pero que no reflejan ya lo mejor del pensamiento jurídico pertinente.

 Según se explica más adelante en la última parte del acápite III de esta opinión, como una legítima puede pagarse “por cualquier título”, cuando al legitima-rio se le hace un legado, surge el problema de si el testador se lo hizo en adición a la legítima o si, en cambio, se hizo el legado en pago de la legítima. Para resolver este problema, es menester indagar la voluntad del testador.


 Igualmente omite discutir cuál es la base procesal para ordenar nueva prueba, una vez concluido el pleito en instancia. Véase esc. 5, infra.


 Reiteradamente hemos resuelto que “la voluntad del testador es la ley de la sucesión”. Fernández Franco v. Castro Cardoso, 119 D.P.R. 154 (1987); Calimano Díaz v. Rovira Calimano, 113 D.P.R. 702 (1983); Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967). Tal es el principio rector en esta área del Derecho. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1977, T. V, Vol. II, pág. 227. La preeminencia de la voluntad del testador exige que los tribunales usen todos los medios a su alcance, comenzando con la interpretación integral del testamento, para establecer cuál es “la verdadera y exacta intención del testador”, con la mayor certeza posible. J.L. Lacruz Berdejo, Derecho de Sucesiones, 1971, Vol. I, pág. 469; Torres Ginés v. E.L.A., 118 D.P.R. 436 (1987); Rivera Padró v. Rivera Correa, 93 D.P.R. 196 (1966); Colmenero v. Fernández, 63 D.P.R. 919 (1944).


 Si a pesar de la interpretación integral del testamento aún quedasen dudas sobre la intención real del testador, no sólo procedería que se reciba prueba extra-testamentaria, sino que, además, en revisión procedería devolver el caso al foro a quo para que reciba y evalúe tal prueba (si ésta se ofreció inicialmente en instancia, pero no se recibió) conforme lo dispuesto en la Regla 5 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV.